DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 2/18/2022. Currently, claims 1-6, 8 and 9 are pending in the application. Claims 7 and 10 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-6, 8 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
Applicant failed to amend the specification to overcome the previous objection to the specification. While Applicant argues that claim 1 has been amended to remove language that was indicated as new matter, the examiner notes that the specification was not amended and thus still includes the new matter that was introduced in the amendment filed 9/9/2021. The objection to the specification has therefore, been maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the mouth guard is a singular piece that ensures that Centric Relation is achieved during the entirety of its use; that the mouth guard is prevented from popping out while the mouth guard is employed; that the mouth guard can protect a user during combat and contact sports through reducing the potential of concussions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Specification
The amendment filed 9/9/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the first segment fused to the first bottom segment via one or more connecting members and to the second bottom segment via the one or more connecting members.” No support is joined to the first bottom segment via one or more connecting members, there is no teaching of the recited fusion, which indicates that the parts are blended, melted or combined together.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a protective mouth guard of unitary construction,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “wherein said user’s maxillary and mandibular teeth in a Centric Relation” should be amended to recite ---wherein said user’s maxillary and mandibular teeth are in a Centric Relation---.  Appropriate correction is required.
Claims 1-3 and 8 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “said U-shaped top segment” should be amended to recite ---said U-shaped segment---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “said U-shaped segment consisting of a first bottom segment” and “said first bottom segment connected to said U-shaped segment.” It is unclear how the first bottom segment can be connected to the U-shaped segment if the first bottom segment is previously recited to be part of (with the recitation “consisting of”) the U-shaped segment. For purposes of examination, the examiner will interpret “said U-shaped segment consisting of a first bottom segment” to mean --- said U-shaped segment connected to a first bottom segment---. Claims 2-6, 8 and 9 depend on claim 1 and therefore, include the same error.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “said U-shaped segment further consisting of a second bottom segment” and “said second bottom segment connected to said U-shaped segment.” It is unclear how the second bottom segment can be connected to the U-shaped segment if the second bottom segment is previously recited to be part of (with the recitation “consisting consisting of a second bottom segment” to mean --- said U-shaped segment further connected to a second bottom segment---. Claims 2-6, 8 and 9 depend on claim 1 and therefore, include the same error.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “said one or more connecting members are employed as an air vent for said user.” This is an active, method step claim limitation, making it unclear what statutory category Applicant is attempting to claim (since claim 1 is drawn to an apparatus). For purposes of examination, the examiner will interpret the claim limitation to mean ---said one or more connecting members are capable of being employed as an air vent for said user---. Claims 2-6, 8 and 9 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “wherein said user’s maxillary and mandibular teeth in a Centric Relation,” which is a claim limitation indicating that Applicant is attempting to claim the user’s maxillary and mandibular teeth (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error.  Claims 2-6, 8 and 9 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awde (US 2012/0251970).
In regards to claim 1, Awde teaches in Figures 1-6 a U-shaped segment (base 10a and occlusal shims 20a) adapted to fit a user's maxillary teeth ([0018] teaches “a maxillary base [base 10a] substantially conforming to at least a patient's maxillary dentition”) consisting of a right central incisor, a left central incisor, a right lateral incisor, a left lateral incisor, a right canine, a left canine, a right first premolar, a left first 

    PNG
    media_image1.png
    361
    698
    media_image1.png
    Greyscale


Claim 1 limitation “molded” (recited three times) is a product-by-product claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 2, Awde teaches the apparatus of claim 1. Awde teaches in Figures 1, 2 and 4 that said U-shaped top segment (base 10a and occlusal shims 20a) is adapted to fit said user's maxillary teeth ([0018] teaches “a maxillary base [base 10a] substantially conforming to at least a patient's maxillary dentition”) including one or more of a right second molar or a left second molar (Figure 2 teaches the base 10a being positioned over a second molar).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 3, Awde teaches the apparatus of claims 1 and 2.  Awde teaches in Figures 1, 2 and 4 that said U-shaped top segment (base 10a and occlusal shims 20a) is adapted to fit said user's maxillary teeth ([0018] teaches “a maxillary base [base 10a] substantially conforming to at least a patient's maxillary dentition”) including one or more of a right third molar or a left third molar (Figure 2 teaches the base 10a being positioned over a third molar).
Claim 3 limitation “molded” is a product-by-product claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 4, Awde teaches the apparatus of claim 1. Awde teaches in Figure 4 that said first bottom segment (right occlusal shim 20b) is adapted to fit said user's mandibular teeth including one or more of a right central incisor, a right lateral 
Claim 4 limitation “molded” is a product-by-product claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 5, Awde teaches the apparatus of claim 1. Awde teaches in Figure 4 that said second bottom segment (left occlusal shim 20b) is adapted to fit said user's mandibular teeth including one or more of a left central incisor, a left lateral incisor, a left canine, a left second molar or a left third molar (Figure 4 show the left occlusal shim 20b being positioned over a left second molar and a left third molar).
Claim 5 limitation “molded” is a product-by-product claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 6, Awde teaches the apparatus of claim 1. Awde teaches in Figure 4 that said first bottom segment (right occlusal shim 20b) is adapted to fit said user's mandibular teeth including one or more of a right central incisor, a right lateral incisor, a right canine, a right second molar or a right third molar (Figure 4 teaches right occlusal shim 20b being positioned over a right second molar and a right third molar) and said second bottom segment (left occlusal shim 20b) are adapted to fit said user's mandibular teeth including one or more of a left central incisor, a left lateral incisor, a left canine, a left second molar or a left third molar (Figure 4 teaches left occlusal shim 20b being positioned over a left second molar and a left third molar).
Claim 6 limitation “molded” (recited twice) is a product-by-product claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awde (US 2012/0251970) in view of Honig (US 2018/0071134).
In regards to claim 8, Awde teaches the apparatus of claim 1. Awde does not teach that said U-shaped top segment is composed of a Dual Laminate material.
However, Honig teaches in [0045-0046] an analogous device wherein said U-shaped top segment (upper receptor 12; shown in Figures 1 and 3 to be arched such that it has a U-shape) is composed of a Dual Laminate material (upper receptor 12 is taught in [0046] to be made of Essix® Dual Laminate).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the U-shaped top segment of Awde to be composed of a Dual Laminate material as taught by Honig because this element is known to be a “material that is approved for use in oral medical devices,” as Honig teaches in [0045].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awde (US 2012/0251970).
In regards to claim 9, Awde teaches the apparatus of claim 1. Awde does not teach that said one or more connecting members are composed of a Dual Laminate material.
However, it would have been obvious to on having ordinary skill in the art before the effective filing of the present invention to provide the one or more connecting members being composed of a Dual Laminate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/2/2022